This is a suit for separation from bed and board on the ground of cruelty. The judge of the district court found that the preponderance of the testimony established the specific acts of cruelty alleged in plaintiff's petition, and accordingly gave plaintiff judgment. Defendant appealed.
Only questions of fact are involved in the case, the issues of which are exceedingly simple. We deem it unnecessary to set forth our analysis of the testimony, which we have carefully examined. It is sufficient for our purpose merely to state that our appreciation of the testimony is in accord with that of the judge of the district court.
For the reasons assigned, the judgment appealed from is affirmed.